COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00238-CR


RODERICK A. WILLIAMS                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                          STATE


                                     ----------

      FROM COUNTY CRIMINAL COURT NO. 5 OF TARRANT COUNTY

                                     ----------

               CONCURRING MEMORANDUM OPINION1

                                     ----------

      I respectfully concur with the majority opinion. Williams’s sole issue is that

his sentence was excessive and disproportionate, but he did not object to his

sentence at the time it was imposed or complain about it in a motion for new trial.

We have held on numerous occasions that this type of claim must be preserved

at the trial court level. See Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort

      1
       See Tex.R.App. P. 47.4.
Worth 2009, pet. ref’d); Acosta v. State, 160 S.W.3d 204, 211 (Tex. App.—Fort

Worth 2005, no pet.); see also Cisneros v. State, No. 02-06-00103-CR, 2007 WL
80002, at *1 (Tex. App.—Fort Worth May 23, 2007, pet. ref’d) (mem. op., not

designated for publication) (collecting cases); cf. Burt v. State, 396 S.W.3d 574,

577 (Tex. Crim. App. 2013) (“A sentencing issue may be preserved by objecting

at the punishment hearing, or when the sentence is pronounced.”). The court of

criminal appeals has explained,

      Preservation of error is a systemic requirement on appeal. If an
      issue has not been preserved for appeal, neither the court of
      appeals nor this Court should address the merits of that issue.
      Ordinarily, a court of appeals should review preservation of error on
      its own motion, but if it does not do so expressly, this Court can and
      should do so when confronted with a preservation question.

Wilson v. State, 311 S.W.3d 452, 473–74 (Tex. Crim. App. 2010) (quoting Ford v.

State, 305 S.W.3d 530, 532–33 (Tex. Crim. App. 2009)); see Clay v. State, 361
S.W.3d 762, 765 (Tex. App.—Fort Worth 2012, no pet.).

      Because Williams did not raise his complaint in the trial court, the

complaint is forfeited.   I would overrule his issue based on preservation.

Because the majority instead reaches the merits of Williams’s complaint, I

respectfully concur.



                                                  /s/ Sue Walker
                                                  SUE WALKER
                                                  JUSTICE

MCCOY, J., joins.



                                        2
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)


DELIVERED: April 24, 2014




                            3